Citation Nr: 1123835	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal problems.

3.  Entitlement to service connection for acquired psychiatric disability (other than PTSD), to include adjustment disorder and mood disorder.

4.  Entitlement to service connection for left elbow disability, to include as due to the Veteran's service-connected left biceps rupture with tenotomy.

5.  Entitlement to service connection for chronic disability of muscles of the left side of the back, to include as due to residuals of left biceps rupture with tenotomy. 

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for chest pain and cardiac disease due to undiagnosed illness.

8.  Entitlement to service connection for sleep apnea due to undiagnosed illness.

9.  Entitlement to service connection for short-term memory loss due to undiagnosed illness.

10.  Entitlement to service connection for rash on body due to undiagnosed illness.

11.  Entitlement to an increased rating for status post greater tuberosity fracture of the left upper extremity and left rotator cuff tendonitis, currently evaluated as 30 percent disabling. 

12.  Entitlement to an increased rating for residuals of left biceps rupture with tenotomy, currently evaluated as 30 percent disabling. 

13.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran served in the Army reserves from January 1993 to August 1993, and from December 2003 to December 2004.  He had service in the Southwest Asia theater of operations from February 2004 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007, July 2007 and July 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at December 2008 Decision Review Officer (DRO) hearing and at a June 2010 hearing before the Board at the RO.  Transcripts of record.    

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, a December 2007 VA treatment record shows mood disorder.  Consequently, the issue of entitlement to service connection for adjustment disorder has been redescribed as reflected on the first page of this decision.  

Although the Veteran had initiated appeal for entitlement to service connection for chronic disability of muscles of left side of the neck, which was denied by rating decision in April 2007, this benefit was granted by rating decision in June 2008 and is therefore no longer in appellate status.	
	

Although the Veteran had perfected appeal, the issues of entitlement to service connection for joint pain due to undiagnosed illness and for muscle pain due to undiagnosed illness were withdrawn at the June 2010 hearing,.

Further, although the Veteran had initiated an appeal for the claim of entitlement to service connection for tinnitus, which was denied by the RO by rating decision in July 2008, a DRO granted the Veteran's service connection claim by rating decision in June 2009.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Veteran's claim for TDIU was denied by rating decisions in February 2010 and June 2010.  The Veteran did not initiate appeal.  However, at the June 2010 hearing before the Board at the RO, the Veteran testified that he tried for TDIU and noted that he had PTSD and cannot do any physical labor.  The Board finds an indication in the record that reasonably raised a claim of entitlement to a TDIU. 

The issues of entitlement to service connection for gastrointestinal problems, acquired psychiatric disability (other than PTSD) (to include adjustment disorder and mood disorder), left elbow disability (to include as due to the Veteran's service-connected left biceps rupture with tenotomy), chronic disability of muscles of the left side of the back (to include as due to residuals of left biceps rupture with tenotomy), bilateral hearing loss, chest pain and cardiac disease due to undiagnosed illness, sleep apnea due to undiagnosed illness, short-term memory loss due to undiagnosed illness, rash on body due to undiagnosed illness; entitlement to an increased rating for status post greater tuberosity fracture of the left upper extremity and left rotator cuff tendonitis (currently evaluated as 30 percent disabling); entitlement to an increased rating for residuals of left biceps rupture with tenotomy (currently evaluated as 30 percent disabling); and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran has PTSD, which is attributed to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

During the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

Analysis

The Board notes that the Veteran has been diagnosed with PTSD.  A May 2007 VA treatment report provides: "Experiences in Operation Iraq Freedom II leading to post traumatic stress disorder."  It was additionally noted that the Veteran was accepted by the PTSD clinical team program for combat-related PTSD. 

With a diagnosis of PTSD linked to the stressors the Veteran reported at the May 2007 VA medical visit, the only remaining question is whether the Veteran's stressors are corroborated.

It appears that the Veteran neither engaged in combat with the enemy nor was a recipient of any combat medals.  Thus, the Veteran's lay testimony alone may not establish the occurrence of the claimed in-service stressor.  Further, since the Veteran's stressors do not appear related to the Veteran's fear of hostile military or terrorist activity, there should be corroboration of the claimed in-service stressors.

Altogether, a May 2007 VA treatment record and a statement received in June 2007 show that the Veteran was assigned to amnesty detail where he would handle ammunition and syringes.  He reported being immensely fearful during his experiences in Kuwait and recalled that at one point, he had dropped a grenade on his lap.  At another point in time, he had to unwrap a booby trap that consisted of two grenades.  A May 2007 letter from an officer, who was in charge of the Veteran's battalion at the time, confirmed that the battalion's mission was to empty formal amnesty boxes.  He recalled that in May 2004, the Veteran had injured his left shoulder while trying to retrieve ammunition in a dumpster.  Attached were documents regarding the Amnesty Program for the 50th Area Support Group in Camp Arifjan, Kuwait.  A couple of the documents revealed inventory of weapons contained in the amnesty boxes.  Some of the weapons included grenades.

While the evidence does not specifically detail the Veteran's stressors, overall, when viewed in the light most favorable to the Veteran, the evidence reveals that the Veteran's battalion handled ammunitions (including grenades) frequently. Under the circumstances, the Board believes that the competent evidence supports a finding that it is at least as likely as not that the Veteran has PTSD related to a corroborated in-service stressor.  Service connection is therefore warranted.  See 38 U.S.C.A. § 5107(b).

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that an RO letter in June 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from the downstream determination. 


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is warranted.  To this extent, the appeal is granted.


REMAND

The Veteran is claiming entitlement to service connection for gastrointestinal problems.  At the June 2010 Travel Board hearing, the Veteran testified that he had gastrointestinal problems in service and post service.  Since the Veteran is competent to report symptoms of gastrointestinal problems, the Board finds that a VA examination is warranted.  

The Veteran is also claiming entitlement to service connection for acquired psychiatric disability, to include adjustment disorder and mood disorder.  At the June 2010 Travel Board hearing, the Veteran testified that he had applied for Social Security Administration (SSA) benefits, but was denied.  Although it was specifically for benefits for PTSD, since such records could be relevant to adjudication of the Veteran's claims since it pertains to the Veteran's mental health, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 
  
Another issue before the Board is entitlement to service connection for left elbow disability, to include as due to the Veteran's service-connected left biceps rupture.  A January 1995 service treatment record shows that the Veteran was treated for left wrist pain in June 1993 while on inactive duty for training and that a ganglion cyst was drained in July 1993.  A May 1995 service treatment record shows that the Veteran was treated for his elbow in service.  While a VA examination in July 2009 was scheduled for his joints, there was no examination and opinion rendered regarding his left elbow.  With in-service treatment of his left elbow, credible testimony from the June 2010 Travel Board hearing in which he reported current symptoms of left elbow disability, and assertions that the disability is secondary to a service-connected disability, the Board believes that a VA examination is appropriate.  

The Veteran is seeking entitlement to service connection for chronic disability of muscles of the left side of the back, to include as due to the Veteran's service-connected residuals of left biceps rupture with tenotomy.  The Veteran was afforded a VA examination in December 2006, but at the time, no disability was found.  Subsequently, a November 2008 VA treatment record shows "[l]ower back pain increasing left foot stumbling".  A December 2008 VA MRI report also shows degenerative changes at most lumbar intervertebral disk levels; loss of signal and loss of height of the L4-5 disk with an anular protrusion; hypertrophic facets at L4-5; and stenotic canal at L2-3 with midsagital dimensions as low as 7mm.  While the Veteran was afforded a VA spine examination in January 2010, the examination primarily was for his cervical disability.  The Board finds that a VA examination is warranted to determine whether the Veteran's current disability is related to service or to the Veteran's service-connected residuals of left biceps rupture with tenotomy.      

Furthermore, the Veteran is claiming entitlement to service connection for bilateral hearing loss.  While no hearing loss was found at the November 2006 VA examination, the most recent VA examination shows that the Veteran had hearing loss in April 2009.  However, the Board finds that the medical opinion rendered is inadequate.  The VA examiner in April 2009 referenced the Veteran's separation examination and found that while the Veteran's military occupation specialty likely exposed him to high risk noise, the service treatment records "do not indicate that this had a negative impact on hearing."  However, in reviewing audiological testing during service on various occasions from December 1992 to April 2003, it appears that test results suggested some worsening of hearing acuity in service at 2000 Hertz in the left ear, and at 4000 Hertz bilaterally.  This is potentially significant since if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  Another VA examination is necessary to address the upward shift in service.

The Veteran is also claiming entitlement to service connection for chest pain and cardiac disease; sleep apnea; short-term memory loss; and rash on body due to undiagnosed illness.  It appears to the Board that there are outstanding treatment records.  In letters received in April 2006 and June 2006, the Veteran mentioned that he was treated by S.H. at Colmery-O'Neil VA Medical Center in June 2004.  The Board notes that the earliest VA treatment records associated in the Veteran's claims file are from 2005.  

Additionally, the Veteran has not been afforded a VA examination to determine whether the alleged disabilities (chest pain and cardiac disease; sleep apnea; short-term memory loss; and rash) are related to service.  Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 C.F.R. §  3.317(b).  Compensation availability has recently been expanded to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

Regarding the issues of entitlement to an increased rating for status post greater tuberosity fracture of the left upper extremity and left rotator cuff tendonitis (currently evaluated as 30 percent disabling), and for residuals of left biceps rupture with tenotomy (currently evaluated as 30 percent disabling), the Board finds that VA treatment records retrieved from October 1, 2005 to July 12, 2006 are not complete.  Specifically, a March 13, 2006 VA treatment record contained in the Veteran's claims file is incomplete.  Likewise, there is an undated treatment record that is also incomplete.  It is unclear from which VA medical facility the treatment records originated.  Nevertheless, the RO should obtain the missing records in order to fulfill the VA's duty to assist the Veteran.  This is particularly so in view of the fact that these are records in the custody of the federal government and thus are constructively part of the record on appeal.  38 U.S.C.A. § 5103A(b).   

Further, a June 2005 letter reveals that David R. Fabian, M.D. believed that the Veteran's injury will cause him permanent partial disability of his left shoulder, and that it would certainly be in his best interest to consider a change of occupation to one that is less strenuous on his left shoulder.  A July 2009 VA examination shows that the Veteran underwent surgery for his left shoulder in 2004 and 2005.  The VA examination report provides that the disability impacted his occupational activities in that he had decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness/fatigue, decreased strength in the upper extremity and pain.  The VA examiner found that the Veteran was unable to perform his job duties due to his left shoulder.  Here, the Board finds that the evidence of record may suggest such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Overall, the Board finds that the Veteran's service-connected status post greater tuberosity fracture of the left upper extremity and left rotator cuff tendonitis, and the Veteran's service-connected residuals of left biceps rupture with tenotomy affects his employability in ways not contemplated by the ratings schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008) (citing VAOPGCPREC 6-96 (Aug. 16, 1996)).  In light of the above, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 
Further, at the June 2010 Travel Board hearing the Veteran indicated that he cannot obtain/retain employment due to his PTSD and shoulder.  As the issue of TDIU is inextricably intertwined with the issues on appeal, the RO should reconsider this issue after development and reconsideration of the issues on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  The RO should take appropriate action to request all 2004 VA treatment records from the Colmery-O'Neil VA Medical Center.  The RO should also take appropriate action to obtain completed copies specifically of the March 13, 2006 and the undated VA treatment records. 

3.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any gastrointestinal problems.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the gastrointestinal problems are causally related to service?  

A rationale should be provided.

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current left elbow disability, to include as due to left biceps rupture.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current left elbow disability is causally related to service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current left elbow disability is proximately due to or caused by the Veteran's service-connected left biceps rupture?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current left elbow disability has been aggravated by the Veteran's service-connected left biceps rupture?

		A rationale should be provided.

5.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of chronic disability of muscles of the left side of the back.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current chronic disability of muscles of the left side of the back is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current chronic disability of muscles of the left side of the back is proximately due to or caused by the Veteran's service-connected residuals of left biceps rupture with tenotomy?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current chronic disability of muscles of the left side of the back has been aggravated by the Veteran's service-connected residuals of left biceps rupture with tenotomy?

      A rationale should be provided.

6.  The RO should further schedule the Veteran for a VA audiological examination to determine whether the Veteran has current hearing loss disability pursuant to 38 C.F.R. § 3.385 and, if so, whether such hearing loss is related to the Veteran's active duty service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current hearing loss disability is causally related to exposure to acoustic trauma in service?  

The examination report should include a complete rationale for all opinions expressed.

7.  The Veteran should be afforded appropriate VA examinations for the purpose of determining the nature, etiology and severity of the Veteran's chest pain and cardiac disease; sleep apnea; short-term memory loss; and rash on body.  The claims file must be made available to the examiners for review in connection with the examination.  The examiners should clearly set forth all pertinent diagnosed disorders found on examination.

As to each such diagnosed disability, the appropriate examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosed disability was manifested during service or is otherwise causally related to service.

If signs or symptoms of the claimed disorders are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the appropriate examiner should so state.

The examination report should include a complete rationale for all opinions expressed.

8.  Thereafter, RO should refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's service-connected status post greater tuberosity fracture of the left upper extremity and left rotator cuff tendonitis, and the Veteran's service-connected residuals of left biceps rupture with tenotomy.  See 38 C.F.R. § 3.321(b).

9.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should also determine whether an extraschedular rating is warranted for the Veteran's service-connected status post greater tuberosity fracture of the left upper extremity and left rotator cuff tendonitis, and the Veteran's service-connected residuals of left biceps rupture with tenotomy.  The RO should further determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


